Case 20-06044-NGH     Doc 72      Filed 07/26/21 Entered 07/26/21 22:59:52   Desc Main
                                 Document      Page 1 of 6



Alexandra O. Caval, ISB#7999
Caval Law Office, P.C.
P.O. Box 1716
Twin Falls, ID 83303-1716
T: 208.733.2035
F: 208.733.3919
alex@cavallawoffice.com

Attorney for Defendant Anna Stehrenberger

                      UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF IDAHO

 In Re:                                          Chapter 7

 TAMIO L. STEHRENBERGER                          Case No. 20-00830-NGH-JMM
 ANNA C. STEHRENBERGER,

                    Debtors.


 MICHIKO STEHRENBERGER,

                    Plaintiff,
                                                 Adversary Case No. 20-06044-NGH

 v.

 TAMIO L. STEHRENBERGER
 ANNA C. STEHRENBERGER,

                    Defendants,

 STAR MOUNTAIN ENTERPRISES, LLC,
 an expired Utah entity managed by debtors,
                     Defendant,

 JOHN DOES 1-100,
                    Defendants.
Case 20-06044-NGH         Doc 72     Filed 07/26/21 Entered 07/26/21 22:59:52              Desc Main
                                    Document      Page 2 of 6



 DEFENDANT ANNA STEHRENBERGER’S BRIEF REGARDING SUBJECT MATTER
        JURISDICTION OVER STAR MOUNTAIN ENTERPRISES, LLC.
        COMES NOW Defendant Anna Stehrenberger and submits this memorandum on the issue

of the Court’s subject matter jurisdiction to enter a default judgment against non-appearing

defendant, Star Mountain Enterprises, LLC. In support of her brief the Defendant states as follows:

                                         BACKGROUND

        The underlying chapter 7 case was initiated by Tamio and Anna Stehrenberger. It is a

jointly administered individual chapter 7 bankruptcy case. The Plaintiff initiated this adversary

case on December 11, 2020 by filing a complaint for nondischargeability pursuant to multiple

sections of 11 U.S.C. §523(a). (Dkt. No. 1). The original defendants did not include Star Mountain

Enterprises, LLC. Id. In response to a Motion to Dismiss, the Plaintiff filed an amended complaint

on March 11, 2021 (Dkt. No. 24). In the amended complaint, Plaintiff added Star Mountain

Enterprises, LLC as a party. Id. Star Mountain Enterprises, LLC has not appeared in this adversary

case and has not either explicitly or implicitly consented to any adjudication by this Court. Plaintiff

seeks a default judgment against Star Mountain Enterprises, LLC. (Dkt. No. 52). Plaintiff alleges

that Star Mountain Enterprises LLC has violated Utah Securities laws. Id. Plaintiff further seeks

a $2,155,438.26 judgment against Star Mountain Enterprises LLC, joint and several liability for

its members (the debtors), interest, and an exception to the discharge for debt allegedly owed to

her by Star Mountain Enterprises, LLC. Id.

                                      LEGAL ARGUMENT

   I.      This Court lacks subject matter jurisdiction to enter a default judgment against
           Star Mountain Enterprises, LLC because the Plaintiff’s claims against Star
           Mountain do not “arise under,” “arise in,” or “related to” title 11 and the claims
           have no effect on the estate of the debtors.
        28 U.S.C. §1334(a) provides that federal district courts have exclusive jurisdiction of cases

under title 11 (the Bankruptcy Code), and §1334(b) provides that they have “original but not
Case 20-06044-NGH          Doc 72     Filed 07/26/21 Entered 07/26/21 22:59:52               Desc Main
                                     Document      Page 3 of 6



exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases

under title 11.” 28 U.S.C. §157(a) provides that the district court can confer any or all of those

matters to the bankruptcy court in its district. The District Court has referred all such actions to

this Bankruptcy Court. See 28 U.S.C. §157(a); General Order No. 349.

        Bankruptcy courts have jurisdiction over civil proceedings “arising under,” “arising in,” or

“related to” title 11. 28 U.S.C. §157(b)(1), (c)(1). “Arising under title 11” described those

proceedings that involve a cause of action created or determined by a statutory provision of the

bankruptcy code.” See In re Harris, 590 F.3d 730, 737 (9th Cir. 2009). Proceedings “arising in” a

bankruptcy case are generally referred to as “core proceedings” and essentially are proceedings

that would not exist outside of bankruptcy. See Montana v. Goldin (In re Pegasus Gold Corp.),

394 F.3d. 1189, 1193 (9th Cir. 2005); see also Battleground Plaza, LLC v. Ray (In re Ray), 624

F.3d. 1124, 1131 (9th Cir. 2010). A non-exhaustive list of core proceedings is set out in 28 U.S.C.

§157, which includes “matters concerning the administration of the estate.” 28 U.S.C.

§157(b)(2)(A). A bankruptcy court can enter final judgments in core proceedings. 28 U.S.C.

§157(b).

        The bankruptcy court also has jurisdiction over non-core proceedings that are “related to”

a bankruptcy case. In re Pegasus Gold Corp., 394 F.3d at 1193.

        [T]he test is whether...the outcome of the proceeding could conceivably have any
        effect on the estate being administered in bankruptcy. Thus, the proceeding need
        not necessarily be against the debtor or against the debtor’s property. An action is
        related to bankruptcy if the outcome could alter the debtor’s rights, liabilities,
        options, or freedom of action (either positively or negatively) and which in any way
        impacts the handling and administration of the bankrupt estate.
Id. (quoting Fietz v. Great W. Savings (In re Feitz), 852 F.2d 455, 457 (9th Cir. 1988) (adopting

the “Pacor test” derived from Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3rd Cir. 1984)). The U.S.

Supreme Court endorsed the Pacor test with the caveat that “related to” jurisdiction “cannot be
Case 20-06044-NGH            Doc 72      Filed 07/26/21 Entered 07/26/21 22:59:52                    Desc Main
                                        Document      Page 4 of 6



limitless” and that the critical component of the Pacor test is that “bankruptcy courts have no

jurisdiction over proceedings that have no effect on the estate of the debtor.” Celotex Corp. v.

Edwards, 514 U.S. 300, 3008 & n. 6 (1995). In non-core proceedings the bankruptcy court must

make findings of fact and conclusions of law and send the ruling to the district court for de novo

review. 28 U.S.C. §157(c). Additionally, when confronted with a non-core proceeding, the

bankruptcy court may enter final judgments if the parties consent. See Executive Benefits Ins.

Agency v. Arkison (In re Bellingham Ins. Agency, Inc.) 573 U.S. 25 (2014).

        The Plaintiff’s allegations against Star Mountain Enterprises are for violations of Utah

securities statutes; she asks this Court to enter a monetary judgment against Star Mountain in

excess of two million dollars. This claim is purely a state law claim. The Plaintiff’s claims therefore

cannot “arise under” title 11 because the cause of action is not created by the bankruptcy code.1

        The Plaintiff’s claims against Star Mountain also do not “arise in” the bankruptcy case

because it is not a core proceeding outlined in 28 U.S.C. §157. Proceedings “arising in” a

bankruptcy case are those that could not exist outside of a bankruptcy case, but that are not created

by the bankruptcy code. See Bergstrom v. Dalkon Shield Claimants Trust (In re A.H. Robins Co.),

86 F.3d 364, 371 (4th Cir. 1996). Proceedings “arising in” a bankruptcy case are considered core

proceedings because they affect the administration of the estate in some fashion. Among the list

of proceedings identified as a “core” is the determination of dischargeability of particular debts.

See 28 U.S.C. §157(b)(2)(I). However, that dischargeability determination must with respect to

the debtors in the underlying case. Therefore, under §157(b)(2)(I) this Court has jurisdiction to

determine whether Anna and Tamio’s debts are dischargeable because they are debtors in the

chapter 7 case. Star Mountain Enterprises, however, is not a debtor in this case. Additionally,


1
 Examples of causes of action created by the bankruptcy code include but are not limited to those contained in §§
522, 525, 544, 547, 548, 549.
Case 20-06044-NGH         Doc 72     Filed 07/26/21 Entered 07/26/21 22:59:52               Desc Main
                                    Document      Page 5 of 6



dischargeability determination can only be made with respect to individual debtors only per the

plain language of the statute. See 11 U.S.C. §523(a). Therefore, the Plaintiff’s pursuit of a money

judgment against Star Mountain is not a core proceeding under §157 and this Court does not have

jurisdiction over Star Mountain that “arises in” the debtors’ case.

        Lastly, non-core proceedings are those that fall into the “related to” category of jurisdiction.

Here, Plaintiff seeks a money judgment against a non-debtor third party who has not appeared or

consented to the jurisdiction of this Court. The Plaintiff’s claims against Star Mountain

Enterprises, LLC do not involve a dispute over estate property nor do the claims have any effect

upon the debtors’ estate. In short, the Plaintiff’s claims against Star Mountain exceed the limits of

the “related to” jurisdiction of this Court.

                                           CONCLUSION

        For the foregoing reasons, Defendant Anna Stehrenberger respectfully requests that this

Court find that it lacks subject matter jurisdiction to enter a default judgment against Star Mountain

Enterprises, LLC and further dismiss Star Mountain Enterprises, LLC from this adversary case.

        DATED: July 26, 2021

                                               /s/ Alexandra O. Caval
                                               Attorney for Defendant Anna Stehrenberger
Case 20-06044-NGH      Doc 72    Filed 07/26/21 Entered 07/26/21 22:59:52        Desc Main
                                Document      Page 6 of 6



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 26th day of July, 2021, I cause to be served a true and
correct copy of the foregoing document by the method indicated below, and address to the
following:
 Michiko N. Stehrenberger                       _X_ US Mail
 2500 Blanchard Dr.                             _X_ Email
 Santa Rosa Valley, CA 93012

 Blair Clark                                    ___ US Mail
 dbc@dbclarklaw.com                             ___ Email
 Attorney for Tamio Stehrenberger               _X_ CM/ECF




                                        /s/ Alexandra O. Caval
                                        Attorney for Defendant Anna Stehrenberger
